Kroger, District Judge,
dissenting.
I agree with the majority opinion in all respects, with the exception of the final disposition of the case. Section 26-122, Comp. St. 1929, provides that the county board may once reconsider “their action on any claim, upon due notice to parties interested.”
The majority opinion holds that no reconsideration of the claims involved in this case was had because of failure to give notice. I am of the opinion that, since no valid reconsideration has been had, the county board should be given an opportunity to reconsider their original action in allowing the claims and that the case should be remanded, with directions that a writ issue directing the board to take the necessary steps towards reconsideration within a limited time, or in the alternative that the claims be paid.
For the reason given, I respectfully dissent.